Thiele, J.
(dissenting): Defendant was convicted of murder in the first degree and sentenced as set out in the court’s opinion. She appealed to this court, specifying error in ten particulars. In such scant attention as is paid to those specifications they are resolved against her. Notwithstanding there was no specification of error with respect to it, no mention thereof in the briefs, nor any argument thereon, this court has reversed the judgment of the trial court. I do not agree with the reasoning of the court’s opinion but shall not write my views thereon, but only observe that if public policy as reflected in the opinion is to be given such weight, the attorney general should have taken over the prosecution (State v. Finch, 128 Kan. 665, 280 Pac. 910) and not permitted any waiver of the death penalty by the state.
Under the court’s opinion this cause goes back for trial where the trial court must instruct the jury that regardless of other matters, in the event it findsi the defendant guilty as charged, the death penalty may be inflicted by it. No one but the defendant knows whether she would not have dismissed her appeal had she any reason to suspect her specifications of error would be ignored, and the judgment reversed in such manner that she may now be in a worse predicament than before.